UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MEDIA GLOW DIGITAL, LLC and TIMES
 SQUARE LED, LLC,
                                                                       ORDER
                        Plaintiffs,
                                                              16 Civ. 7907 (PGG) (SLC)
              - against -

 PANASONIC CORP. OF NORTH
 AMERICA; ICON ARCHITECTURAL
 GROUP, LLC; ICON ARCHITECTURAL
 GROUP, PLLC; ICON HD, LLC; EARL B.
 LOVELL-S.P. BELCHER, INC., and NY
 LAND SURVEYOR, P.C.,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On March 19, 2021, Defendant Panasonic Corporation of North America

(“Panasonic”) filed its Supplemental Pre-Trial Brief (Dkt. Nos. 290-291) and Exhibits 1-21 and

24 to the Declaration of Michael L. Simes in Support of its Supplemental Pre-Trial Brief (see

Dkt. Nos. 292-314) under seal.

               On March 29, 2021, in response to this Court’s March 24, 2021 order (Dkt. No.

325), Panasonic submitted a motion to seal, in which it stated that “[t]he parties do not believe

that any of [the exhibits submitted under seal] satisfy the sealing standard [set forth in Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006)].” (Dkt. No. 328 at 2)

Panasonic requested that the Court allow to remain under seal “documents [that] were produced

by third parties with confidentiality designations under the Protective Order governing this

case[,]” specifically, exhibits 7, 8, 9, 10, 18, 24, and the redactions on pages 11 and 15 of

Panasonic’s supplemental brief, which quote the aforementioned exhibits produced by third
parties (the “Third Party Documents”).

                  On April 14, 2021, this Court issued an order stating that it “intends to unseal all

material that is currently under seal,” and directing the Clerk of Court to unseal all but the Third

Party Documents. (Order (Dkt. No. 334)) The Order directed the parties “to (1) notify forthwith

any third party that provided documents to the parties pursuant to a confidentiality agreement of

the Court’s intention to unseal; and (2) provide any such third party with a copy of this Order.”

(Id. at 3) The Order further directed “[a]ny third party wishing to challenge unsealing will make

a submission to this Court concerning unsealing by April 21, 2021. Absent such a filing, all

material currently under seal will be unsealed.” (Id.)

                  Since issuance of this Court’s April 14, 2021 order, no third party has submitted

an objection to the unsealing of the Third Party Documents. Accordingly, the Third Party

Documents will be unsealed.

                  The Clerk of Court is directed to modify the viewing level for Dkt. Nos. 299 (Ex.

7), 300 (Ex. 8), 301 (Ex. 9), 302 (Ex. 10), 310 (Ex. 18), and 314 (Ex. 24) to the public viewing

level. By June 4, 2021, Panasonic will file an amended copy of its supplemental brief removing

all redactions.

Dated: New York, New York
       June 2, 2021
